Two cases with the above titles were consolidated by stipulation and may be treated as one here.
The record has been carefully examined in the light of the opinion we rendered when the matter came before us on an *Page 101 
appeal from a judgment on the pleadings, City of Coral Gables v. State, 148 Fla. 671, 5 So.2d 241.
It is our view that the proof substantiated the essential allegations of the respondent's answer and that the relators did not meet the burden cast upon them by the denials it contained.
Inasmuch as it does not appear necessary to discuss any point of law not determined in the cited case it is our order that the judgments entered in these two cases by the circuit judge be and they are hereby reversed with directions to discharge the writs at the cost of the relators.
BROWN, C. J., WHITFIELD, TERRELL, THOMAS and ADAMS, JJ., concur.
BUFORD, and CHAPMAN, JJ., dissent.